Exhibit 10.16


FIRST AMENDMENT TO AMENDED AND RESTATED
TRUCKING TRANSPORTATION SERVICES AGREEMENT
This FIRST AMENDMENT TO AMENDED AND RESTATED TRUCKING TRANSPORTATION SERVICES
AGREEMENT (this "First Amendment") is dated as of February 27, 2012, but
effective as of the dates set forth herein, by and between Tesoro Logistics
Operations LLC, a Delaware limited liability company ("TLO"), and Tesoro
Refining and Marketing Company, a Delaware corporation ("TRMC"), collectively
referred to as "Parties," and each individually, as a "Party," and amends that
certain Trucking Transportation Services Agreement between the Parties dated as
of April 26, 2011, as previously amended and restated by the Amended and
Restated Trucking and Transportation Services Agreement dated December 2, 2011
(as so amended and restated, the "Trucking TSA").
The Parties desire to amend the Trucking TSA to substitute Schedule II attached
hereto for Schedule II attached to the existing Trucking TSA, effective as of
January 1, 2012. Therefore, for valuable consideration received, the Parties do
hereby replace Schedule II of the Trucking TSA with Schedule II attached hereto,
effective as of the date set forth above.
The Trucking TSA, shall remain in full force and effect in accordance with its
terms, as amended herein.
IN WITNESS WHEREOF, the Parties hereto have duly executed this First Amendment
as of the date first written above.
 
TESORO REFINING AND MARKETING COMPANY
 
 
 
 
By:
/s/ GREGORY J. GOFF
 
 
Gregory J. Goff
 
 
President
 
 
 
 
 
 
 
TESORO LOGISTICS OPERATIONS LLC
 
 
 
 
By:
TESORO LOGISTICS LP,
 
 
its sole member
 
 
 
 
By:
TESORO LOGISTICS GP, LLC,
 
 
its general partner
 
 
 
 
By:
/s/ PHILLIP M. ANDERSON
 
 
Phillip M. Anderson
 
 
President



                


--------------------------------------------------------------------------------


SCHEDULE II


TRUCKING RATES* (in dollars per barrel)
Miles
(round to next highest mile)
Mileage Rate
Dispatch Fee for the first 700,000 bbls in each Month
Dispatch Fee for Volumes above 700,000 bbls in each Month
0 - 10
1.99
0.50
0.05
10 - 20
2.04
0.50
0.05
20 - 25
2.17
0.50
0.05
25 - 30
2.26
0.50
0.05
30 - 35
2.44
0.50
0.05
35 - 40
2.56
0.50
0.05
40 - 45
2.74
0.50
0.05
45 - 50
2.86
0.50
0.05
50 - 55
3.37
0.50
0.05
55 - 60
3.6
0.50
0.05
60 - 65
3.79
0.50
0.05
65 - 70
3.87
0.50
0.05
70 - 75
4.01
0.50
0.05
75 - 80
4.06
0.50
0.05
80 - 85
4.17
0.50
0.05
85 - 90
4.21
0.50
0.05
90 - 95
4.35
0.50
0.05
95 - 100
4.41
0.50
0.05
100 - 110
5.55
0.50
0.05
110 - 120
5.67
0.50
0.05
120 - 130
5.82
0.50
0.05
130 - 140
5.94
0.50
0.05
140 - 150
6.16
0.50
0.05



* Total Rates will be the sum of the Mileage Rate plus applicable Dispatch Fees.
Mileage Rates for hauls over 150 miles will be increased $0.20/bbl for every ten
(10) miles over 150 miles. All mileages shall be based upon actual miles in
shipments, rounded to the next highest mile. Mileages shall be as agreed upon
for individual receipt and delivery locations, using the shortest standard
routes practically available, provided that if weather or road conditions or
local authorities require longer routes for specific deliveries, TLO may charge
for actual mileage. In accordance with standard industry practices, all rates
shall be based on a minimum 200 barrel load, and any load under 200 barrels
shall be charged at a 200 barrel load minimum. Mileage Rates include a component
for fuel costs, which will be adjusted monthly as provided herein, with such
fuel cost adjustment being apportioned to change overall Mileage Rates in the
same ratio that TLO's fuel costs bear to all of TLO's costs embedded in the
Mileage Rates.


























Schedule II                                         (Effective 01/01/2012)
